Fattntleroy, J.,
delivered the opinion of the court.
Having stated the facts, the learned judge proceeded:
Ve are of opinion that the indictment under which the plaintiff in error was tried is defective and insufficient in law. The prosecution was for a statutory offence, under § 1, ch. 26, of the Criminal Eevision Acts of 1877-8, which says: “Any person who shall Jcnowingly and wilfully, without lawful authority, obstruct any road,” &c., &c. The indictment, in describing and charging the offence, says that “Chapin Bailey, on the-day of July, in the county aforesaid, did unlawfully aud injuriously put and place,” &c., &c. This, we think, is a fatal variance between the statutory definition of the offence and the allegations in the indictment.
*21In no case can argument or inference supply the total want of averment of an essential part or. element of the offence. Minor’s Crim. Synopsis, 225; Pea’s case, 2 Gratt. 629 ; Hampton’s case, 3 Gratt. 590; Howell’s case, 5 Gratt. 664; Boyle’s case, 14 Gratt. 675; Young’s case, 15 Gratt. 664.
In the case at bar, the essential part of the offence, of which there is no averment in the indictment, is the scienter. The statute in describing the offence declares that it must have been Tcnowingly committed; and “under statutes where guilty knowledge is a' part of the definition of the offence, it must be averred.” Wharton’s Criminal Law, § 297, and authorities there cited.
The attorney-general cites the case of Commonwealth v. Ruggles, 10 Mass., p. 391, to.sustain his point, that the indictment in this case is good as a common law indictment; and yet there was an arrest of judgment and reversal in that case, and the judge, in delivering the opinion of the court, said: “ The offence is not sufficiently described in the indictment until some words are added to it so as to be within the provisions of the statute.”
But upon the merits of the case, we think the plaintiff in error was wrongfully and unlawfully found guilty by the jury of obstructing a road or highway which had not, and never has, been actually opened as a public road.
“ A highway or road is a public passage, open to all the people.” Hplthouse’s Law Diet. 234; Jacob’s Law Diet. 274; Tomlin’s Law Diet. 787. According to this definition, a road which has merely been ordered to be opened, but never actually opened, cannot be considered a highway or public road; and if the plaintiff in error was guilty of any offence, it was for a contempt of court in resisting the execution of its order to open the road.
But the matter is not left to inference or construction; for Crawford Cushing, the court’s own commissioner, who was ordered to complete the opening of the road, was a wit*22ness on the trial for the prosecution, and he swore that on the presentation of his report, the court “ directed the opening (of the road) to be completed,” when “ Mr. Bailey at once obstructed the road, and has kept it obstructed ever since.”
The onus was on the prosecution to prove that the road or highway, for obstructing which the plaintiff in error was indicted and tried, was, at the time of the alleged obstruction, a regularly established and open road or public thoroughfare. Yet the Commonwealth’s witness, who was the commissioner ordered by the county court of Prince William to complete the opening, swears that the order of the court was never executed, and the proposed road never opened; and that when he attempted to open it—a year or more after the date of the order of court—he was prevented by the said Chapin Bailey, the owner of the land, who had obstructed the road and has kept it obstructed ever since. On the application of R. C. Latham and others, the county court of Prince William county, at its January term, 1878, appointed Crawford Cushing a commissioner to examine and report upon a certain proposed road upon or through the land of the plaintiff in error. Here the proceeding was permitted to sleep until the June term, 1880, when Chapin Bailey, the plaintiff in error, filed his petition under § 7, ch. 181, Acts 1874-5, p. 178, protesting against the irregularity and unlawfulness of the proceeding; and praying for the appointment of a proper commission to assess his just compensation for his land, and for its allowance to him by the county court.
The law made it mandatory on the court to appoint five disinterested freeholders of the county for the purpose of ascertaining a just compensation for the land to be used for such road; and yet, though petitioned so to do by the land owner himself, a party to the proceeding in court, the county court of Prince William county failed wholly to do so.
*23Judge Moncure, in the opinion of the court in the case of Mitchell v. Thornton, 21 Gratt. 178, said: “ The proprietor is entitled to receive as compensation at least the value of the land proposed to be taken for the road, or rather the value of the use of the land for the road, which is generally equal to the full value of the land. In addition to the value of the land, or the use of it, the proprietor is entitled to be compensated for the damage to the residue of the tract beyond the peculiar benefits which -will be derived, in respect to such residue, from the road; but if the damage to the residue of the tract fall short of such peculiar benefits, then the deficiency is not to be charged to the proprietor, nor deducted from the amount to which he is entitled on account of the land proposed to be taken for the road, as aforesaid.”
The plaintiff in error was not. guilty of any violation of law in protecting his own property, and in obstructing the unlawful seizure and confiscation of his land, and he was improperly and unlawfully convicted for so doing.
We are of opinion that the circuit court of Prince William county erred in affirming the judgment of the county court, which overruled the motion in arrest of judgment; and the judgment of the county court and the judgment of the circuit court are both reversed and annulled.
Judgment reversed.